Citation Nr: 0412673	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  00-09 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 30 to December 15, 1961.  This case is before the 
Board of Veterans Appeals (Board) on appeal from a November 
1997 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Philadelphia.  In May 2001, the 
veteran appeared for a personal hearing before a Decision 
Review Officer at the RO.  This case was previously before 
the Board in May 2003, when it was remanded for additional 
development.


FINDINGS OF FACT

By a preponderance, the evidence shows that any psychiatric 
disorder the veteran had in service preexisted, and did not 
increase in severity during, service; any current psychiatric 
disorder is not shown to have been incurred or aggravated in 
service.  


CONCLUSION OF LAW

Service connection for a psychiatric disorder, to include 
depression, is not warranted.  38 U.S.C.A. §§ 1110, 1111, 
1113, 1131, 1132, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case, and the requirements therein appear met.  

Well-groundedness is not an issue.  In Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. Jan. 13, 2004), the U. S. Court of 
Appeals for Veterans Claims (Court) held, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  In VAOPGCPREC 1-2004 (February 24, 2004), 
VA's General Counsel held that the 4th requirement listed 
above was dicta, not binding on VA.

Here, the rating decision appealed was prior to the enactment 
of the VCAA.  Consequently, notice could not have been 
provided prior to the decision.  Regardless, the veteran is 
not prejudiced by any notice timing defect.  He has since 
been notified (in a March 2000 statement of the case (SOC) 
and in supplemental SOCs (SSOCs) in September 2002 and 
December 2003) of everything required, and has had ample 
opportunity to respond/supplement the record.  

Regarding content of notice, the December 2003 SSOC informed 
the veteran of what the evidence showed, and of the 
controlling law and regulations.  It clearly notified him of 
the VCAA and how it applied to his claim.  He was advised 
that VA would make reasonable efforts to help him get 
pertinent evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  In June 2003 correspondence from the RO, he was 
advised of what the evidence must show to establish service 
connection for a psychiatric disorder, to include depression, 
and what information or evidence VA needed from him.  He was 
expressly asked to notify VA about "any other records that 
may exist to support your claim . . . ."  In these 
circumstances, to ask the veteran, again, to submit 
everything he has pertinent to his claim would serve no 
useful purpose.  The case was reviewed de novo subsequent to 
the notice.  

Although the December 2003 SSOC asked the veteran to respond 
with any new evidence in support of his claim within 30 days, 
he was further notified that evidence submitted within a year 
would be considered.  In fact, everything submitted to date 
has been accepted for the record and considered.  

Regarding the duty to assist, the Board directed additional 
development by a July 2003 remand.  The development has been 
completed, and the additional evidence obtained has been 
considered by the RO.  VA has obtained all records it could 
obtain.  Development is complete to the extent possible; VA's 
duties to notify and assist are met.  Hence, the Board finds 
it proper to proceed with appellate review.  It is not 
prejudicial to the veteran for the Board to do so.  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Background

Service medical records include an October 1961 report of 
medical history on the veteran's entrance onto active duty, 
wherein he reported that he was in good health.  He marked 
"no" when asked if he ever experienced depression, 
excessive worry, or nervous trouble of any sort.  The 
corresponding report of examination in October 1961 is 
negative for complaints or clinical findings of any mental 
defect or disorder.  

The veteran's service medical records include a December 1961 
report of an Aptitude Board to which the veteran was referred 
due to emotional instability.  The report indicates that the 
veteran underwent initial psychiatric screening in November 
1961, when he was described as tearful and dependent.  He was 
subsequently referred to a psychiatric unit following a 
period of unauthorized absence.  He was cleared for 
disciplinary action and subsequently sent to a motivation 
platoon.  (Service records indicate the veteran was 
disciplined for being absent without leave on at least two 
occasions while on active duty.)  The Aptitude Board 
described the veteran as grossly immature, passive, and 
unmotivated, and he exhibited obstructive and unstable 
traits.  His reported past history revealed a lifelong 
pattern of instability and immature behavior.  It was noted 
that he was one of nine children, his father deserted the 
family when the veteran was 9 years old, and his mother died 
when he was 15.  The veteran reported that lived with various 
siblings after his mother's death.  He was a poor student in 
high school, and he left school after the 10th grade because 
he was failing.  On two or three occasions during high school 
he had been expelled for truancy.  The clinical picture was 
"typical of an immature, unmotivated youngster with a poor 
tolerance for frustration, who responds to stress by running 
away."  The Aptitude Board reported that the likelihood of 
any adequate adjustment to the stresses of military life was 
inconceivable, and concluded:  

The general qualifications of [the 
veteran] do not warrant his retention in 
service.  He is not in need of 
hospitalization.  His condition existed 
prior to entry into naval service and has 
not been aggravated by service.  

It is recommended that he be discharged 
from service by reason of 
"unsuitability."

The December 1961 report of examination on the veteran's 
separation from service showed abnormal psychiatric clinical 
evaluation.  The examination report and other service records 
indicate the veteran was discharged from service due to 
emotional instability.  

The first postservice evidence of a psychiatric disorder is 
noted in a VA outpatient record dated in December 1996, which 
shows that the veteran complained of symptoms of depression, 
including sleeplessness and fatigue.  It was noted that the 
veteran was receiving Social Security disability benefits for 
a low back disability. He felt that he was "not living, just 
existing."  He reported difficulty sleeping and insomnia.  
The examiner noted that the veteran had no prior psychiatric 
treatment.  The diagnosis was adjustment disorder with mixed 
features, provisional.  Another outpatient record dated in 
December 1996 shows diagnosis of depression.  A February 1997 
outpatient record shows another diagnosis of adjustment 
disorder with mixed features.

A February 1997 report of VA psychological evaluation 
indicates that the veteran was referred for psychological 
evaluation to assist in the differential diagnosis between a 
mood disorder versus a personality disorder.  The evaluation 
revealed that the veteran exhibited depression, anxiety, 
interpersonal conflicts and discomfort, an extreme sense of 
social alienation, and his own sense of being unable to 
function.  It was noted that, regarding a differential 
diagnosis, "it seems patent that what obtains is cognitive 
and emotional disturbance in an individual whose depressive 
psychosis has been chronic and debilitating, and whose 
ability to function in an adult adaptive capacity was 
severely compromised."  The diagnosis was major depressive 
disorder and post-traumatic stress disorder.  

On VA examination in February 1997, it was noted that the 
veteran had never had any form of psychiatric treatment in 
the past.  It was not until December 1996 that he initially 
submitted for psychiatric evaluation.  The examiner noted 
that the veteran had a history of heavy and extensive alcohol 
abuse, and over the past three years had sought treatment for 
numerous health disorders, including disc disease of the 
spine, diabetes, hypertension, and a heart condition.  The 
examiner reported that the veteran had a dysfunctional 
childhood, his father was an alcoholic, and he was deprived 
of paternal care.  Since his discharge from service, the 
veteran was employed at a plastic molding company for 7 years 
(from the late 1960s to the early 1970s).  He worked as a cab 
driver for approximately 10 years after service, and also 
held a position as a machine operator.  He reported that he 
was fired from jobs on five or six occasions because of 
temper flare-ups and an inability to relate to coworkers and 
supervisors.  

On examination, the veteran's main complaint was of chronic 
insomnia and persistent depression.  He felt that his 
depression was primarily due to current economic problems and 
chronic back pain.  The diagnoses were adjustment disorder, 
with mixed depression and anxiety; alcohol dependence in 
partial sustained remission; and personality disorder traits 
(antisocial).  In an addendum to the examination report, the 
examiner explained:

The severity of [the veteran's] 
depression reaches a magnitude of major 
depressive disorder . . . .  As to the 
temporal relationship of his depression 
to his military service, it is difficult 
to establish at [the] current time.  [The 
veteran] provided no details of his 
military service and no prior history 
until lately.  

At the May 2001 hearing, the veteran denied having 
psychiatric or emotional problems prior to service.  He 
explained that his mother died when he was 15, and after her 
death he lived in the streets for the two years prior to his 
service.  He testified that during service a drill instructor 
hit his head against a "rack" on more than two occasions, 
and those incidents triggered an emotional condition in him.  
The veteran was angered by being struck, but "held [the 
anger] in," and "wasn't the same after that."  He stated 
that "after all I'd been through living in the streets . . . 
I wasn't aware and I wasn't expecting to go into an 
atmosphere like that.  And, I guess I couldn't handle it."  
He testified that he had psychological problems ever since 
service.  There were times when he desired treatment for his 
psychiatric symptoms, but the jobs he held never provided 
insurance that would enable him to obtain medical treatment.  
He recalled being examined by the Aptitude Board during 
service, and stated that he was never treated for any mental 
disorder during service.  He reported that "when I came home 
[after being discharged], I was in the same situation I was 
before I went, only worse."  

VA outpatient records dated from November 1997 to November 
2003 reveal treatment the veteran received for numerous 
health disorders, including depression and associated 
symptoms.  The records are negative for any opinion regarding 
a relationship between the veteran's psychiatric symptoms and 
service.  

On VA examination in December 2003 it was noted that the 
veteran was active in outpatient psychiatric treatment at a 
VA medical facility, where depressive disorder, not otherwise 
specified, was diagnosed.  The examiner (the same physician 
who performed the February 1997 VA examination, and who also 
provided outpatient treatment since February 1997) noted that 
the veteran's psychiatric hospitalization in service was the 
only time he was ever hospitalized for a psychiatric 
disorder.  It was again noted that the veteran had a 
difficult childhood, with a alcoholic father, and his 
mother's death when the veteran was 15.  At the time of her 
death the veteran and his siblings were taken as foster 
children.  The veteran completed formal schooling through the 
10th grade.  His attendance at school was bad and there was 
indication of truancy.  He reported that he joined the Marine 
Corps to "better himself."  The veteran had a history of 
extensive alcoholism, and in 1997 underwent alcohol 
rehabilitation at a VA medical facility.  He reported that he 
had been sober for the past three years.  

The examiner reviewed the service medical records, and noted 
that the veteran exhibited symptoms of depression during 
service which were considered as having preexisted service.  
Examination revealed that the veteran was depressed and 
"mildly disgusted."  He perceived that most of his 
difficulty in life, as related to his emotionality, was a 
result of his poor childhood upbringing and the eventual 
break-up of his family.  The examiner wrote, "he did poorly 
in active duty in the military service, largely on account of 
his poor upbringing . . . ."  The diagnoses were dysthymic 
disorder; alcohol dependence in sustained full remission; and 
personality disorder with no otherwise specified traits.  The 
examiner stated:

In consideration of records available in 
the C-folder as well as [the veteran's] 
self-report, his chronic depression, 
dysthymic disorder, may have existed way 
back during the time of his adolescence, 
making such period of time as the onset 
of his condition, which is corroborated 
by the service medical record made by the 
Aptitude Board . . . in December of 1961.  
It is therefore not at least as likely 
than not that his depression was causally 
related to his active duty in the 
mililtary [sic] service, for it 
preexisted before active duty, and 
further, his condition was not likely 
aggravated by the military service.  He 
had a short-lived stay and a portion of 
his time in active duty was spent serving 
punishment for his behavior.  

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
a disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

Service connection may not be granted for a personality 
disorder as such, as a personality disorder is not a disease 
or injury within the meaning of the law governing the award 
of compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9.  
Inasmuch as the medical evidence in this case includes 
diagnosis of personality disorder and antisocial traits, 
service connection may not be granted for such disorders as 
they are not compensable diseases or injuries.  Id.

A veteran is entitled to a presumption of service connection 
where he or she has served continuously for a period of 90 
days or more during a period of war and a chronic disability, 
to include psychosis, becomes manifest to a degree of 10 
percent or more within one year of service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Here, the 
Board finds that the veteran is not entitled to the 
presumptive provisions for psychoses as chronic diseases 
because he did not have continuous service for 90 days during 
a war period.  Id.  

A veteran who served during a period of war after December 
31, 1946, is presumed to be in sound condition when he 
entered into military service except for conditions noted on 
his entrance examination, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111.  A veteran who served for 
six months or more during other than a period of war, shall 
be taken to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment.  
38 U.S.C.A. § 1132.  Here, as the veteran neither served 
during a period of war, nor served on active duty for a 
period of six months or more, the presumption of sound 
condition upon his entrance into service does not apply.  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  It is the Secretary's burden to rebut the 
presumption of in-service aggravation.  See Laposky v. Brown, 
4 Vet. App. 331 (1993); Akins v. Derwinski, 1 Vet. App. 228 
(1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292 (1991); Jensen v. Brown, 4 Vet. App. 304 (1993).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).  

To the extent that service medical records, as well as the 
December 2003 VA examiner, note that the veteran's 
psychiatric disorder, to include depression, preexisted 
service, and there are no competent (medical) opinions to the 
contrary, the medical evidence of record in this case 
establishes that such disability pre-existed service.  See 
also 38 C.F.R. § 3.303(c) (manifestation of symptoms of 
chronic disease from a date so close to enlistment that the 
disease could not have originated in such a short period of 
time establishes pre-service existence of the disorder).  It 
is noteworthy here, again, that as the veteran did not have 
entitling service, the presumption of soundness on service 
entry does not attach. 

Thus, the question becomes whether the veteran has a 
psychiatric disorder that was aggravated in service.  In 
regard to aggravation of a psychiatric disorder during 
service, service medical records establish that the veteran 
had a mental health disorder (characterized as emotional 
instability) during service.  Approximately 11/2 months after 
his entrance onto active duty, an Aptitude Board made an 
express finding that any psychiatric symptoms manifested 
prior to service were not aggravated by service.  Postservice 
evidence establishes that the veteran did not seek medical 
treatment for psychiatric symptoms until November 1996, 
nearly 35 years after his separation from service 
(contraindicating a finding of aggravation during service).  
Furthermore, the VA examiner in December 2003 determined, and 
expressly noted, that symptoms of the veteran's mental health 
disorder prior to service were not aggravated by service.  
There is no medical opinion or other medical evidence 
suggesting that a current psychiatric disorder began in, or 
became worse during, service.  Without any competent evidence 
of incurrence or aggravation of a psychiatric disorder, to 
include depression, during service, service connection for 
such disability is not warranted.  Finally, it is also 
noteworthy that insofar as the veteran's psychiatric 
diagnoses include personality disorder, such is not a disease 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c).

The veteran's statements and contentions regarding a 
relationship between his current psychiatric problems and 
service cannot establish that his current mental health 
disorder was incurred or aggravated in service.  As a 
layperson, he is not competent to establish medical etiology 
by his own unsupported opinion.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The preponderance of the evidence is against the veteran's 
claim.  Accordingly, it must be denied.




ORDER

Service connection for a psychiatric disorder, to include 
depression, is denied.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



